PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/172,646
Filing Date: 3 Jun 2016
Appellant(s): spencer Health Solutions, LLC



__________________
JAMES R. CANNON
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments pertaining to rejections under 35 U.S.C 112(a) and 35 U.S.C. 112(b) in regards to:
Claims 10 and 21- “a mechanism… configured to exert downward pressure on the cartridge,” is described as a spring-loaded bracket 1231 attached to the door 1314.
Claim 11 - “a locking mechanism that locks the door in the closed position,” is described as a door locking mechanism 1240.
Claim 12 - “a mechanism associated with the brake that selectively releases the brake,” is described as an arm 274 that serves as a brake member.
With the above clarification of the structures of the objected mechanisms in the instant Appeal Brief, the Appellant overcomes the outstanding 112 first and second rejections.  Thus, the 112 first and second rejections are withdrawn by the Examiner.

In regards to independent claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Luoma (US 2013/0066463 A1) in view of Willoughby (US 2005/0049747 A1), the Appellant argues “Luoma fails to disclose an opening in one of the walls of the housing and a delivery outlet that is separate from the opening” (see Appeal Brief page 8).
In view of the Examiner, the rejection of claim 8 recite Luoma disclose a pharmaceutical dispensing system (100; Figure 3), comprising:
a housing (110) comprising a plurality of walls (see plurality of exterior housing walls of dispenser 100; Figure 3), one of the walls having an opening (see opening defined by the exterior wall 112 of housing 100; wherein the perimeter wall 112 consists of two opposite portions; Figure 4A), the housing having an internal compartment (interior compartment of 100) defined by the plurality of walls (the exterior housing walls of 100) and a delivery outlet (118);
a drive unit (176; Figure 4C) mounted in the housing (110): and
a cartridge (50; Figure 2C) comprising a frame (bottom half 60 of cartridge 50), a cover (half opposite to half 60) and a plurality of pouches (18) containing pharmaceuticals, the pouches (18) formed as an elongate strip (5; Figure 1B);
wherein the cartridge (50) and the housing (110) include alignment features (members 68 and 140; see configuration shape of the cartridge and housing to accept the cartridge; Figure 4A) that enable the cartridge (50) to be inserted through the opening (opening defined by the exterior wall 112 of housing 110; Figure 4A) in the housing (110) and into the compartment of the housing (see Figure 4B) such that the free end (35) of the strip is positioned adjacent the drive unit (176) so that operation of the drive unit (176) conveys the free end of the strip (35) toward the delivery outlet (118).
Luoma does not specifically disclose one of the walls having an opening… and a delivery outlet separate and spaced apart from the opening.
Willoughby discloses a medication dispenser (Figure 1) wherein one of the wall (16; Figure 1) of the dispenser (10) comprises an opening (17) and wherein a delivery outlet (34) is separate and spaced apart from the opening (17) in one of the walls (17).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the teachings of Luoma to have included an opening in a singular wall and a delivery outlet separate and spaced apart from the opening as taught by Willoughby because the perimeter frame about the opening would provide an additional structural support for the housing and the delivery outlet thus making the dispenser more rigid. 
In view of the above cited rejection the Examiner indicates one of ordinary skill in the art would have been able to replace the clam shell opening of the Luoma apparatus to have included a door mounted in the exterior wall of the dispenser as taught by Willoughby.  A door mounted in the exterior wall of Luoma would provide a perimeter frame about the opening for inserting the cartridge and the perimeter frame would provide a solid fourth solid side to the delivery outlet (see edited Figures below).


    PNG
    media_image2.png
    879
    1601
    media_image2.png
    Greyscale
     
				


    PNG
    media_image3.png
    657
    752
    media_image3.png
    Greyscale

Proposed modification of Luoma in view of Willoughby as referred to by the Examiner.

The Appellant further argues “The Final Action proposes that the clamshell design of the Luoma device could be modified to include the door 17 of the Willonghby device. However, as Appellant has pointed out previously, such a modification overlooks the fact that the clamshell design of the Luoma device performs multiple functions. Not only does the clamshell open to permit installation of the cartridge and close to protect the cartridge during operation, closing of the “half” 112 also moves upper and lower cams 132, 134 (which are located on the inner surface of half 112) into positions relative to the drive arms 180, 190. This interaction is described in paragraph [0061] of Luoma…
…Appellant submits that it is axiomatic in patent law that a modification that defeats the purpose of the primary reference or renders it inoperable cannot be used to support a rejection under Section 103,” in (Appeal Brief Page 11).
In response, the Examiner states the modification of Luoma in view of Willonghby provide a door in the exterior wall of the dispenser wherein the door would permit installation of the cartridge and close the housing to protect the cartridge during operation. The primary function of the clam shell opening of Luoma is not destroyed by the modification of the door as disclosed by Willonghby.  Furthermore, the position and operation of the upper and lower cams 132, 134 on the interior side of the door are not removed or changed. The Willonghby modification only replaces a clam shell door with a standard door confined by a frame.
Additionally, positions and functions of cams 152 and 154 as disposed within the Luoma apparatus are not changed and the placement of a door on the exterior wall per the modification by Willonghby of the housing would not alter any function of the said cams because the modified door is disposed on the exterior wall of the housing (see Figures above).
The Appellant further argues “Given the widely spread locations of the pins 140, there is virtually no room for a door as in Willoughby to replace the half 112 of the Luoma device.”  It is in the view of the Examiner, the Appellant’s understanding of the modification of the apparatus of Luoma in view of Willonghby as proposed by the Examiner is not as the Examiner is suggesting.  The interior structure and guiding pins 140 of the Luoma dispenser rest below the interior face of the exterior wall of the clam shell 112 when closed, a modified door of Willonghby is positioned in the same plane as the clam shell wall 112 in the closed position and thus will not interact with the element heights of the interior structures thus the door is only positioned in the exterior wall of the clam shell and the clam shell opening of Luoma is not required by the modification when adding the door.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Rakesh Kumar

/RAKESH KUMAR/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        





Conferees:
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.